DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. [US 9,711,987].
With respect to claims 1 and 9, Choi discloses a system for managing energy dispatch comprising: a dispatch schedule optimization platform [Fig. 5] configured to cause a projected outcome for each operating state of a plurality of operating states for an energy storage system to be generated based on a set of operating data [Fig. 7, S700-S760; inclusive of collecting information from storage systems and external conditions to set prediction periods based on operating data of each storage system], said dispatch schedule optimization platform being further configured to cause an optimal outcome to be identified from an outcome set, wherein said outcome set comprises every said projected outcome for each operating state of a plurality of operating states [Fig. 7, S770-S790; optimal state correlates to a predicted cost being a minimum value and if not the storage system is modified].

With respect to claims 2 and 10, Choi further discloses wherein said set of operating data comprises a set of technical specifications for said energy storage system [S710 and/or S730] and a set of energy market data [S720, inclusive of real time electricity price].

With respect to claims 3 and 11, Choi further discloses wherein said each operating state is defined by a set of energy market allocation preferences [col. 9 line 35-55].

With respect to claims 4 and 12, Choi further discloses wherein said energy storage system comprises a battery [col. 8 lines 60-67].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-7 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. [US 9,711,987] as applied above, and further in view of Pignier et al. [US 2016/0111920].
With respect to claims 5-6 and 13-14, Choi further discloses wherein said set of technical specifications comprises battery size data [i.e. voltage of the storage system] and wherein said set of energy market data comprises pricing data, however, Choi uses real time pricing data and does not explicitly disclose forecasting price data. 
Pignier teaches an energy management device wherein cost of energy is forecasted and received via a remote server [par. 0050]. Therefore, it would have been obvious to a person having ordinary skill before the effective filing date of the instant invention to modify Choi to further use/receive forecasted pricing data from a remote server for the benefit of increasing the accuracy of the cost calculations (i.e. is able to forecast a sudden drop or increase in price due to demand/time of day). 

With respect to claims 7 and 15, Choi further discloses wherein said dispatch schedule optimization platform comprises a local memory and a user-input interface, wherein said set of technical specifications is stored in said local memory [Fig. 8, see 823, 821], and wherein a user may provide said set of technical specifications to said dispatch schedule optimization platform through said user-input interface [Fig. 8; see 826/827].

Claim(s) 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. [US 9,711,987] and Pignier et al. [US 2016/0111920] as applied above, and further in view of Logvinov et al [US 2021/0046839].
With respect to claims 8 and 16, Choi fails to explicitly disclose wherein said dispatch schedule optimization platform is further configured to cause said optimal outcome to be communicated to a scheduling entity.
Logvinov teaches a method of suppling power based on battery information and includes an optimization scheduler configured to cause said optimal outcome to be communicated to a scheduling entity [par. 0016,0020,0056, 0071, and 0080].
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date of the instant invention to modify Choi to incorporate a scheduling entity for an optimal outcome for the benefit of further reducing costs by controlling the power transfer during lost cost time periods. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859